Judgment, Supreme Court, New York County (Diane Lebedeff, J.), entered November 13, 1996, dismissing the complaint, and bringing up for review a prior order granting defendant’s motion for summary judgment, unanimously affirmed, without costs.
The action was properly dismissed in the absence of evidence that defendant landlord had mopped the floor or otherwise created the wet condition that allegedly caused plaintiff tenant to slip and fall, or had actual or constructive notice of such condition (compare, Crosby v Ogden Servs. Corp., 236 AD2d 220; O’Connor-Miele v Barhite & Holzinger, 234 AD2d 106). The doctrine of res ipsa loquitur is not applicable to the facts presented (see, Anderson v 35 W. 23rd St. Condominium, 240 AD2d 446). Concur—Sullivan, J. P., Rosenberger, Wallach, Rubin and Tom, JJ.